DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8, 12, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieder et al. (US 8,596,143 B2).
Regarding claim 15, Rieder et al., herein Rieder, discloses a vibratory meter (11) including a multichannel flow tube (71), the vibratory meter (11) comprising: a pickoff (191) attached to the multichannel flow tube (71); a driver (51) coupled to the multichannel flow tube (71), the driver (51) being configured to vibrate the multichannel flow tube (c. 19, ll. 19-25); the multichannel flow tube (71) comprising two or more fluid channels (181, 182) formed by a tube perimeter wall (wall of housing 1) and one or more channel divisions (walls of tubes 181 and 182) extending along at least a portion of the tube perimeter wall (wall of housing 71), the multichannel flow tube (71) having an active tube length L (L11; fig. 5a), and an effective diameter deff (D18; fig. 6b) of at least one of the two or more fluid channels (181, 182) being: deff ≤ L/25 (the ratio of effective diameter to tube length D18/L11 is more than 0.02, which reads on deff/ L ≤ 1/25 or deff/ L ≤ 0.04; c. 34, ll. 48-57).
Regarding claims 16, 17, and 19, Rieder discloses each of the two or more fluid channels (181, 182) has the effective diameter deff (D18) in a first dimension (diameter D18 is in at least a first dimension; fig. 6b); wherein at least one of the two or more fluid channels (181, 182) has an effective diameter deff (D18)in a first dimension and a second dimension (diameter D18 is in at least first and second dimensions; fig. 6b); wherein the one or more channel divisions are substantially circular (walls of tubes 181 and 182 have a substantially circular cross-section).
Regarding method claims 5-8 and 12, the method steps thereof are met by the operation of the apparatus of Rieder as set forth above. Rieder further discloses the fluid is a multiphase fluid (c. 1, ll. 14-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieder et al. (US 8,596,143 B2) in view of Takada et al. (JP 62-170819 A).
An alternate interpretation of the apparatus of Rieder is set forth below.
Regarding claims 5-20, Rieder discloses a vibratory meter (11) including a flow tube (181), the vibratory meter (11) comprising: a pickoff (191) attached to the flow tube (181); a driver (51) coupled to the flow tube (181), the driver (51) being configured to vibrate the flow tube (c. 19, ll. 19-25); the flow tube (181) having an active tube length L (L18 > 1200 mm; c. 33, ll. 63-65) and a diameter (D18 > 40 mm; c. 33, ll. 46-50); the fluid is a multiphase fluid (c. 1, ll. 14-20).
Rieder is silent on the flow tube having multiple channels.
Takada et al., herein Takada, teaches a multichannel flow tube (1) comprising two or more fluid channels (104; fig. 1(ii)) formed by a tube perimeter wall (outer wall of tubular body 1) and one or more channel divisions (divisions between channels 104) extending along at least a portion of the tube perimeter wall (divisions between channels 104 extend along at least a portion of outer wall of tubular body 1; fig. 2(a)), the multichannel flow tube (1) having an active tube length L (tubular body 1 has some active tube length), and an effective diameter deff (channels 104 have an effective diameter); each of the two or more fluid channels (104) has the effective diameter deff in a first dimension (diameter  of section 104 is in at least a first dimension; fig. 1(ii)); wherein at least one of the two or more fluid channels (104) has an effective diameter deff in a first dimension and a second dimension (sections 103 and 104 are circular and square, respectively, therefore the effective diameter of each of sections 103 and 104 are in at least first and second dimensions; fig. 1(ii)); wherein the one or more channel divisions are substantially straight (divisions 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Rieder with the multichannel flow tube of Takada to provide a multiphase mass flowmeter having high accuracy (Takada, Abstract, Purpose). In modifying the apparatus of Rieder with the channels of Takada, flow tube 181 of Rieder would include for example, square channels 104 of Takada (fig. 1ii). As flow tube 181 of Rieder has a diameter of greater than 40 mm (c. 33, ll. 46-50), each channel 104 of Takada would have a diameter of greater than 6.67 mm (40 mm divided by 6 channels 104 across). Therefore, the effective diameter of 6.67 mm and the tube length of 1200 mm satisfies the formula: deff ≤ L/25 (6.67 mm ≤ 1200 mm/25 or 6.67 mm ≤ 48 mm). Additionally, each resulting channel of Rieder in view of Takada would have a diameter of greater than 6.67 mm (40 mm divided by 6 channels 104 across), wherein the effective diameter deff of the two or more fluid channels (104) is less than 0.3 inches (6.67 mm is less than 0.3 inches, or 7.62 mm).
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852